Electronically Filed
                                                  Supreme Court
                                                  SCWC-XX-XXXXXXX
                                                  30-SEP-2019
                                                  02:58 PM
                       SCWC-XX-XXXXXXX

        IN THE SUPREME COURT OF THE STATE OF HAWAI#I


JASON HESTER, Overseer of the Office of Overseer, a corporate
  sole and his successors, over/for the Popular Assembly of
              Revitalize, a Gospel of Believers,
    Respondent/Plaintiff-Counterclaim Defendant-Appellee,

                             vs.

    LEONARD G. HOROWITZ and THE ROYAL BLOODLINE OF DAVID,
     Petitioners/Defendants-Counterclaimants-Appellants,

                             and

               JACQUELINE LINDENBACH HOROWITZ,
    Respondent/Defendant-Counterclaim-Plaintiff-Appellee,

                             and

        PHILIP MAISE, Respondent/Intervenor-Appellee.
            (CAAP-XX-XXXXXXX; CIVIL NO. 05-1-0196)
  --------------------------------------------------------
                 JASON HESTER, an individual,
   Respondent/Plaintiff-Counterclaim-Defendant-Appellee,

                             vs.

             LEONARD G. HOROWITZ, an individual,
   Petitioner/Defendant-Counterclaim-Plaintiff-Appellant,

                             and

                 SHERRI KANE, an individual,
   Respondent/Defendant-Counterclaim-Plaintiff-Appellants,

                             and
   THE ROYAL BLOODLINE OF DAVID, a Washington Corporation Sole,
                  Respondent/Defendant-Appellant,

                                 and

        MEDICAL VERITAS INTERNATIONAL, INC., a California
           non-profit corporation, Respondent/Defendant.
               (CAAP-XX-XXXXXXX; CIVIL NO. 14-1-0304)
     --------------------------------------------------------
           JASON HESTER, Respondent/Petitioner-Appellee,

                                 vs.

       LEONARD G. HOROWITZ, Petitioner/Respondent-Appellant.
               (CAAP-XX-XXXXXXX; CIVIL NO. 17-1-407)


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
and Circuit Judge Browning, in place of Recktenwald, C.J., recused)

           Petitioner Leonard G. Horowitz’s application for writ

 of certiorari, filed on August 13, 2019, is hereby rejected.

           DATED:   Honolulu, Hawai#i, September 30, 2019.

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson

                                  /s/ R. Mark Browning




                                  2